                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

JAMES KEEL                                                                               PETITIONER

v.                                                                          No. 3:18CV227-NBB-DAS

BRIAN LADNER, ET AL.                                                                  RESPONDENTS


                                    MEMORANDUM OPINION

        This matter comes before the court on the pro se petition of James Keel for a writ of habeas

corpus under 28 U.S.C. § 2241. Mr. Keel argues that the State has computed his release date

improperly by running his second sentence consecutive to, rather than concurrent with, the first.1 The

State has moved to dismiss the instant petition as procedurally defaulted. Mr. Keel has responded to

the motion, and the matter is ripe for resolution. For the reasons set forth below, the State’s motion to

dismiss will be granted, and the instant petition for a writ of habeas corpus will be denied on the

merits and, in the alternative, dismissed as procedurally defaulted.

                          Habeas Corpus Relief Under 28 U.S.C. § 2241

        The writ of habeas corpus, a challenge to the legal authority under which a person may

be detained, is ancient. Duker, The English Origins of the Writ of Habeas Corpus: A Peculiar

Path to Fame, 53 N.Y.U.L.Rev. 983 (1978); Glass, Historical Aspects of Habeas Corpus, 9 St.

John's L.Rev. 55 (1934). It is “perhaps the most important writ known to the constitutional law

of England,” Secretary of State for Home Affairs v. O’Brien, A.C. 603, 609 (1923), and it is

equally significant in the United States. Article I, § 9, of the Constitution ensures that the right

of the writ of habeas corpus shall not be suspended, except when, in the case of rebellion or


        1
        As will be discussed below, Mr. Keel misapprehends how his sentences have been computed.
Though his claims in the instant petition are procedurally defaulted, they also fail on the merits.
invasion, public safety may require it. Habeas Corpus, 20 Fed. Prac. & Proc. Deskbook § 56.

Its use by the federal courts was authorized in Section14 of the Judiciary Act of 1789. Habeas

corpus principles developed over time in both English and American common law have since

been codified:

          The statutory provisions on habeas corpus appear as sections 2241 to 2255 of the
          1948 Judicial Code. The recodification of that year set out important procedural
          limitations and additional procedural changes were added in 1966. The scope of the
          writ, insofar as the statutory language is concerned, remained essentially the same,
          however, until 1996, when Congress enacted the Antiterrorism and Effective Death
          Penalty Act, placing severe restrictions on the issuance of the writ for state prisoners
          and setting out special, new habeas corpus procedures for capital cases. The changes
          made by the 1996 legislation are the end product of decades of debate about habeas
          corpus.

Id. Under 28 U.S.C. § 2241, a federal court may issue the writ when the petitioner is in state custody

pursuant to something other than a state judgment (such as pretrial detention, pretrial bond order, etc.),

permitting a federal court to order the discharge of any person held by a state in violation of the

supreme law of the land. Frank v. Mangum, 237 U.S. 309, 311, 35 S. Ct. 582, 588, 59 L. Ed. 969

(1915).

                                Nature of Proceedings: § 2254 v. § 2241

          When a state prisoner challenges unconstitutional parole procedures or rules which affect his

release, and resolution would entitle him to accelerated release, the challenge is properly brought as a

habeas corpus proceeding. Davis v. Fechtel, 150 F.3d 486, 490 (5th Cir.1998). A challenge to the

execution of a sentence, as opposed to its duration, is appropriately brought under Title 28 U.S.C. §

2241, as opposed to § 2254. Id., at 490; see also, Batiste v. State Bd. of Pardon and Parole, 1999 WL

102027 at *1 (E.D.La.1999) (quoting King v. Lynaugh, 729 F.Supp. 57, 58 (W.D.Tx.1990)); McIntosh

v. U.S. Parole Comm’n, 115 F.3d 809, 811 (10th Cir.1997) (petitions under § 2241 are used to attack

execution of a sentence); Hall v. Saffle, 10 Fed. Appx. 768, 2001 WL 589514 at *2 (10th Cir. May 31,
                                                   -2-
2001) (unpub.) (due process challenge to the execution of a sentence is properly considered under §

2241). Section 2241 is an appropriate vehicle to challenge government action that affects the actual

duration of the petitioner’s custody (rather than the length of the sentence imposed), “such as

challenges to administrative orders revoking good-time credits, computation of a prisoner's sentence

by prison officials, a right to release on parole, or other equivalent sentence-shortening devices.” §

5:7. Federal prisoners—Section 2241 habeas corpus petitions, Postconviction Remedies § 5:7. The

petitioner in this case thus seeks the appropriate form of federal habeas corpus relief.

                                    Facts and Procedural Posture

        Mr. Keel has sought relief for the claims raised in the instant petition multiple times, but he

has never pursued those claims to completion in state court. On June 9, 2016, James Keel was

charged in a four-count indictment: conspiracy to sell methamphetamine (Count I), sale of

methamphetamine (Count II), conspiracy to sell methamphetamine (Count III), and sale of

methamphetamine to a confidential informant (Count IV). See Exhibit B.2 On April 3, 2017, the

Yalobusha County Circuit Court amended Mr. Keel’s indictment to charge him as a habitual offender

under Miss. Code Ann § 99-19-81 and as a “recidivist offender” under Miss. Code Ann § 41-29-147.

See Exhibit C. On May 1, 2017, Mr. Keel pled guilty to conspiracy to sell methamphetamine (Count

I) and sale of methamphetamine (Count II).3 See Exhibit D (Plea Petition, “Plea and Sentence”

Transcript, and Sentencing Order in Yalobusha County Circuit Court Cause No. CR2016-18JMY2).

The Yalobusha County Circuit Court sentenced Keel to serve a term of twenty (20) years for the sale


        2
         The exhibits referenced in the instant memorandum opinion may be found attached to the
State’s motion to dismiss.
        3
          In exchange for the guilty plea, the Yalobusha County Circuit Court remanded Counts III and
IV to the file. See Exhibit D (Sentencing Order in Yalobusha County Circuit Court Cause No.
CR2016-18JMY2).
                                                   -3-
of methamphetamine (Count II), followed by a term of ten (10) years of post-release supervision for

conspiracy to sell methamphetamine (Count I).4 See Exhibit D. The circuit court ordered that “[t]his

sentence imposed shall run concurrent[ly with] any and all sentences previously imposed[,]” and that

Keel be awarded credit for one day served in custody while awaiting trial on these charges. See id.

(Sentencing Order at pp. 3-4).

        Since his conviction, Mr. Keel has repeatedly challenged the State’s computation of the

sentences at issue in the instant petition. As detailed below, Mr. Keel filed four motions in his criminal

case in the Yalobusha County Circuit Court. He then attempted, unsuccessfully, to appeal the denial

of his fourth motion to the Mississippi Supreme Court. Mr. Keel also filed multiple grievances with

the MDOC Administrative Remedy Program (ARP), and, in doing so, created a backlog of ARP

filings by filing a new grievance before prison officials could address previously filed grievances.5

        On July 12, 2017, he submitted a prison grievance, which was stamped as “received” on July

15, 2017, and assigned ARP Number CMCF-17-2309. See Exhibit G. In the grievance, Mr. Keel

argued that his MDOC Inmate Time Sheet computed on June 5, 2017, and received on July 7, 2017,

and did not reflect his previously imposed sentences. See id. He sought an amendment to his time


        4
          The circuit court ordered that Keel serve five years of reporting post-release supervision and
five years of non-reporting post-release supervision. See id.
        5
          While it appears that Mr. Keel only refers to one of his MDOC grievances in the instant
petition (CMCF-17-2309), his administrative records reflect that he submitted two grievances in
February 2016, which were ultimately assigned MDOC ARP Numbers CMCF-16-587 and CMCF-
17-1657. See Exhibits E and F. These two grievances raised time computation issues; however, they
involved credit for his time out on parole, earned discharge credit, and jail time. However, Mr. Keel’s
backlog of ARP filings caused a delay in processing, and the consideration of MDOC ARP Number
CMCF-17-1657 ultimately overlapped with the time during which Keel ultimately pled guilty and was
sentenced in Yalobusha County Circuit Court Cause Number CR2016-18-JMY2. See Exhibit F. On
July 5, 2017, he submitted a written request to withdraw ARP Number CMCF-17-1657 to allow him
to proceed with a new claim. See id.

                                                  -4-
sheet to correct what he characterized as an “ambiguous error.” See id. Mr. Keel argued that the time

sheet failed to reflect that his previously imposed sentences were to run concurrently with his

Yalobusha County Circuit Court sentences. See id. On August 9, 2017, the MDOC ARP issued a

First Step Response Form to Keel’s complaint in CMCF-17-2309, advising Keel that – at the time –

he was serving the sentence in Yalobusha County Cause Number CR2016-18-JMY2, “and that case

only.” See id. Thus, it appears that, by the time he raised the issue in a grievance, he had completed

his previously-imposed sentences – and was serving out the remainder of his sentence in Cause

Number CR2016-18-JMY2.

        Dissatisfied with the First Step Response, Mr. Keel proceeded to step two of the MDOC ARP,

again arguing that his sentencing order in Yalobusha County Cause Number CR2016-18-JMY2 stated

that his sentence shall run concurrently with his previously imposed sentences. See id. On October

20, 2017, the MDOC ARP issued a Second Step Response Form to Keel’s complaint in CMCF-17-

2309, stating that Mr. Keel was only serving his twenty-year sentence in Yalobusha County Cause

Number CR2016-18-JMY2. Thus, there were no other sentences with which the twenty-year

sentence could run concurrently. See id. The MDOC ARP further advised Keel that there was

nothing more that it could address in this matter. See id. On December 18, 2017, Keel signed the

Second Step Response Form, certifying that he had fulfilled the requirements of the ARP and was

eligible to seek judicial review within thirty (30) days of receipt of the Second Step Response. See id.

        As detailed below, however, Mr. Keel did not seek timely judicial review of the Second Step

Response in CMCF-17-2309. He filed four motions challenging the computation of his sentences in

the Yalobusha County Circuit Court (docketed in his criminal matter); however, he filed three of the

motions prematurely (before his receipt of the Second Step Response Form on December 18, 2017) –


                                                  -5-
and filed his final motion late – on June 4, 2018 (approximately five months after his deadline to seek

judicial review expired).

        On October 24, 2017, before completion of the MDOC ARP process in CMCF-17-2309, Keel

filed a “Motion for Court to Send Order to MDOC Records Department” in the Yalobusha County

Circuit Court, asserting that the MDOC was not running his sentence concurrently with his sentence

from Lafayette County, as ordered. See Exhibit H. Keel requested that the Yalobusha County Circuit

Court send an order to the MDOC Records Department clarifying the terms of his sentence. See id.

By Order filed on November 6, 2017, the Yalobusha County Circuit Court denied Keel’s motion,

finding that it was without merit. See Exhibit I. The court reiterated the terms of Keel’s sentence in

Yalobusha County Circuit Court Cause Number CR2016-18JMY2 as follows:

        Keel is asserting that his sentence is not running concurrent to his sentence from
        Lafayette County. Keel entered a plea of guilty to one count of conspiracy to sell
        methamphetamine and one count of sale of methamphetamine on May 1, 2017. The
        Court sentenced Keel to served twenty (20) years in the [MDOC] in Count 2 followed
        by ten (10) years of post-release supervision in Count 1 with the first five (5) years
        reporting with this sentence to concurrent to any other sentences.

Exhibit I. As the court noted, according to MDOC, Keel’s sentence in this cause began to run on April

30, 2017. See id. The court further noted that Keel was not serving a sentence from Lafayette County

at that time.6 See id; see also Exhibit A. The court advised Keel that, if he had any issues with his

Lafayette County sentence, he needed to address those concerns with the Lafayette County Circuit

Court. See Exhibit I. The Yalobusha County Circuit Court nonetheless recognized that Mr. Keel still

“appear[ed] to be under the assumption that concurrent means equal[,]” and explained to Keel the

terms of his concurrent sentence as follows:


        6
         As detailed above, the Yalobusha County Circuit Court sentenced Keel on May 1, 2017, and
ordered that he receive one day of jail time credit to his sentence. See Exhibit D.

                                                  -6-
        BLACK’S LAW DICTIONARY defines concurrent sentences as “[t]wo or more terms of
        imprisonment, all or part of each term of which is served simultaneously and the
        prisoner is entitled to discharge at the expiration of the longest term specified.”
        Because the court made the sentence in this cause to run concurrent with another
        sentence does not mean that the sentences are the same length, or that they started
        running at the same time, only that one sentence does not have to be completed before
        the new sentence begins, as would be with a consecutive sentence. The sentence is
        clear and no actions need to be taken. Keel will serve the longer of any concurrent
        sentences before he will be released from MDOC. Therefore this Court finds that
        Keel’s argument is without merit, and the request should be denied.

Exhibit I.

        On November 22, 2017, Keel filed a “Motion for Pre-Trial Jail Time Credit, for Time Served,”

asserting that he did not receive pre-trial jail credit in Yalobusha County Circuit Court Cause Number

CR2016-18JMY2. See Exhibit J. By Order filed on November 30, 2017, the Yalobusha County

Circuit Court denied Keel’s motion, finding that it was without merit and that the court had awarded

Keel one day of jail credit to which he was entitled in this case at sentencing. See Exhibit K. The

court explained that, “[a]ccording to Keel’s own documentation” attached to his motion, “he was

being held on a warrant for violation of post-release supervision from Lafayette County for the time

he is requesting credit from this court.” See id. (underline in original). The court found that Keel had

failed to produce any documentation requiring the court to change the amount of credit he should

receive prior to the entry of his plea in this case. See id. The court advised Keel that he was not

entitled to credit for time he was serving on another charge, as a prisoner serving time for another

conviction is not being held to await trial. See id. (citing Miss. Code Ann. § 99-19-23 and Foster v.

Durr, 123 So. 3d 940, 941 (Miss. Ct. App. 2013)). Finally, the court specifically informed Mr. Keel

that, if he was not satisfied with the credit that the MDOC had given him, he should address his

request for his initial time served with the MDOC grievance process (the ARP Program). See Exhibit

K.

                                                  -7-
        On December 4, 2017, Mr. Keel filed a “Motion to Have Time Computation Error Corrected,”

re-urging his challenges to the computation of his sentence. See Exhibit L. On December 19, 2017,

the Yalobusha County Circuit Clerk mailed a letter to Keel in response to his motion, advising him

that, per the staff attorney, the court had previously entered two orders on this issue. See Exhibit M.

As such, the clerk advised Keel that “[t]here are no other responses to be given from [the court]

regarding [his] time[,]” and again forwarded copies of the court’s previous orders to Keel for his

reference. Id.

        On June 4, 2018, he filed a “Motion to Correct-Modify Sentence.”7 See Exhibit N. In his

motion, Keel again asserted that his sentence in his Yalobusha County Circuit Court cause should have

begun on April 10, 2015, the date on which he alleged that he was also convicted in Lafayette County

Circuit Court.8 See id. By Order filed on June 18, 2018, the Yalobusha County Circuit Court denied

Keel’s “latest petition,” finding that it was without merit.9 See Exhibit O. The court noted that the

crimes for which Keel was convicted in Yalobusha County did not even occur until September 22,

2015. See id. The court reiterated the terms of Keel’s sentences and again explained to him the

meaning of a “concurrent sentence.” See id. (citing BLACK’S LAW DICTIONARY). The court further

explained to Keel as follows:

        ... The sentence is correct and should not be corrected or modified. Keel will serve the

        7
         Keel attached to his motion a copy of the MDOC ARP Second Step Response Form in ARP
Number CMCF-17-2309, which Keel signed and dated as received on December 18, 2017. See
Exhibit N.
        8
         As detailed above, however, Keel pled guilty to the crimes of conspiracy to sell
methamphetamine and sale of methamphetamine in Yalobusha County Circuit Court on May 1, 2017,
two years after his Lafayette County sentence began. See Exhibit D.
        9
       The court noted that it “ha[d] entered orders denying similar relief on November 1, and
November 29, 2017.” See Exhibit O.

                                                  -8-
        longer of any concurrent sentences before he will be released from MDOC. Obviously
        Keel has served his other sentences and is only serving his sentence from Yalobusha
        County at this time....

Exhibit O (underline in original).

        The circuit court further acknowledged that “Keel ha[d] provided documentation that he had

addressed his concerns through the offender grievance procedure or [ARP] established by MDOC,” as

Keel attached a copy of the ARP Second Step Response Form in ARP Number CMCF-17-2309 to his

motion; however, Keel failed to timely seek judicial review of that decision with the Yalobusha

County Circuit Court. See id. The court explained that it “ha[d] no knowledge of whether Keel ha[d]

sought relief in the proper court.” Id. Thus, the Yalobusha County Circuit Court denied Keel’s

motion. See id.

        On July 10, 2018, Keel filed a Notice of Appeal of the Yalobusha County Circuit Court’s

Order, which was docketed as Mississippi Supreme Court Cause Number 2018-TS-00979. See

Exhibit P. By Order filed on July 20, 2018, the Yalobusha County Circuit Court denied Keel’s motion

to appeal in forma pauperis, finding that the order that Keel sought to appeal was not an appealable

order, as Keel was not appealing a conviction or a denial of post-conviction relief. See Exhibit Q. The

Yalobusha County Circuit Court further ordered that Keel had seven days from the date of the filing of

the Order in which to prepay the costs of his appeal and file a certificate of compliance. See id. Keel

subsequently submitted two letters to the Yalobusha County Circuit Court requesting information as to

the status of his motion to appeal in forma pauperis. See Exhibit R (Letters from Keel stamped as

“filed” on August 3, 2018, and on August 22, 2018). On August 22, 2018, the Yalobusha County

Circuit Clerk’s Office mailed a letter to Keel advising him that the court denied his motion to appeal in

forma pauperis on July 20, 2018. See Exhibit S. The letter further advised Keel that, on July 30,


                                                  -9-
2018, the clerk’s office sent a Certificate of Non-Compliance to Keel because the clerk’s office had

not received a payment for the appeal costs and a certificate of compliance, and Keel subsequently

submitted his Certificate of Compliance on August 8, 2018, without payment. See id. Thus, the

clerk’s office advised Keel that there was nothing more the Yalobusha County Circuit Court could do.

See id. On October 2, 2018, the Mississippi Supreme Court dismissed Keel’s appeal for failure to pay

the filing fee and costs of his appeal in Mississippi Supreme Court Cause Number 2018-TS-00979.

See Exhibit T.

        On October 15, 2018, Keel filed the instant federal petition for a writ of habeas corpus under

28 U.S.C. § 2241, again challenging “the computation of his sentence on the charge of sale of

methamphetamine and conspiracy in the Circuit Court of Yalobusha County, Mississippi[.]”10 ECF

Doc. 4. In his petition, Mr. Keel argues that the MDOC Records Department has violated his right to

due process and the terms of his plea agreement by failing to honor the terms of the agreement and

resulting sentence. ECF Doc. 1. Specifically, he argues that the MDOC Records Department is

incorrectly computing his sentences in Yalobusha County Circuit Cause Number CR2016-18JMY2

because the MDOC did not run his sentences concurrently with those previously imposed in Lafayette

County Circuit Court. See id. Thus, Keel is challenging the start date of his sentences in Yalobusha

County Circuit Cause Number CR2016-18JMY2. See id. Keel further alleges that his “parole date

and all other release dates are incorrect.” Id. at 8. Mr. Keel has attached to his federal petition copies

of his various filings in the Yalobusha County Circuit Court, a copy of the MDOC ARP Second Step

Response Form in ARP Number CMCF-17-2309, copies of documents from his Lafayette County



        10
         As noted above, Keel has also filed a pro se complaint under 42 U.S.C. § 1983, challenging
the computation of his sentences at issue in his federal habeas corpus petition.

                                                  - 10 -
criminal proceedings, and a copy of his § 1983 complaint. See ECF Doc. 1. In his request for relief,

Mr. Keel requests that the court “send an order to M.D.O.C. records dept. to compute sentence

CR2016-18-JMY2 concurrent with LK 14-410 and LK 14-510” and to reflect “the said sentences” as

concurrent on Keel’s MDOC time sheet. ECF Doc. 1 at 14.

                             Discussion of the Merits of Mr. Keel’s Claim

        Mr. Keel’s flurry of filings in state and federal court arises out of his misunderstanding of how

consecutive and concurrent sentences work. The state courts have done their best to explain this to

him, but he still seems not to understand. This court will thus make one last attempt to clarify this for

Mr. Keel.

        Mr. Keel began serving his first sentences (on his convictions for possession of a controlled

substance and possession of a weapon by a convicted felon) on April 10, 2015. Doc. 10-11 at 3-4. He

was sentenced to three years’ incarceration on those two sentences, to be served concurrently. In

2017, he was convicted on charges of conspiracy and sale of methamphetamine and began serving his

sentences on those new convictions on April 30, 2017. Id. He was sentenced to serve 20 years’

imprisonment on the conspiracy charge, followed by 10 years’ probation on the sale of

methamphetamine charge. Id. These sentences were ordered to run concurrent to the three-year

sentences imposed in 2015.

        By the time he began serving his sentences on the new convictions, he had already served over

two years on his first sentence. Thus, less than a year after he began serving the sentences on the 2017

convictions, his previous sentences had fully expired. He is presently serving only the sentences on

his 2017 convictions (conspiracy and sale of methamphetamine).

        Mr. Keel argues that he should have started serving the sentence on his new convictions on


                                                  - 11 -
April 10, 2015 – the date he started serving the sentence on his previous convictions. This, of course,

is not possible – without a time machine – as he was convicted for his later crimes about two years

after he started serving the sentence for his older crimes. There is no way for a defendant to serve a

sentence for a crime before he is convicted of that crime. That is what Mr. Keel has asked this court to

find – and it is simply not permissible under the law. As set forth above, the Yalobusha County Circuit

Court explained this well, stating, “Because the court made the sentence in this cause to run

concurrent with another sentence does not mean that the sentences are the same length, or that they

started running at the same time, only that one sentence does not have to be completed before the new

sentence begins, as would be with a consecutive sentence.” See Exhibit I (emphasis added). Mr.

Keel’s argument to the contrary is wholly without merit and must be denied.

                   The Doctrines of Procedural Default and Procedural Bar

        If an inmate seeking habeas corpus relief fails to exhaust an issue in state court – and no

more avenues exist to do so – under the doctrine of procedural default that issue cannot be raised

in a federal habeas corpus proceeding. Sones v. Hargett, 61 F.3d 410, 416 (5th Cir. 1995). Similarly,

federal courts have no jurisdiction to review a habeas corpus claim “if the last state court to

consider that claim expressly relied on a state ground for denial of relief that is both independent

of the merits of the federal claim and an adequate basis for the court's decision.” Roberts v.

Thaler, 681 F.3d 597, 604 (5th Cir. 2012). Thus, a federal court may not consider a habeas

corpus claim when, “(1) a state court [has] declined to address [those] claims because the

prisoner [has] failed to meet a state procedural requirement, and (2) the state judgment rests on

independent and adequate state procedural grounds.” Maples v. Thomas, ––– U.S. ––––, 132




                                                 - 12 -
S.Ct. 912, 922, 181 L.Ed.2d 807 (2012) (alterations in original) (internal quotation marks

omitted). This doctrine is known as procedural bar.

       A state procedural rule is “independent” when the state law ground for decision is not

“interwoven with the federal law.” Michigan v. Long, 463 U.S. 1032, 1040, 103 S. Ct. 3469, 77

L. Ed. 2d 1201 (1983). A state law ground is interwoven with federal law if “the state has made

application of the procedural bar depend on an antecedent ruling on federal law [such as] the

determination of whether federal constitutional error has been committed.” Ake v. Oklahoma,

470 U.S. 68, 75, 105 S. Ct. 1087, 84 L. Ed. 2d 53 (1985); see also State court decision must not

be interwoven with federal law, Federal Habeas Manual § 9B:24.

       To determine the adequacy of the state procedural bar, this court must examine whether

the state’s highest court “has strictly or regularly applied it.” Stokes v. Anderson, 123 F.3d 858,

860 (5th Cir. 1997) (citing Lott v. Hargett, 80 F.3d 161, 165 (5th Cir. 1996)). The petitioner,

however, “bears the burden of showing that the state did not strictly or regularly follow a

procedural bar around the time of his appeal” – and “must demonstrate that the state has failed to

apply the procedural bar rule to claims identical or similar to those raised by the petitioner

himself.” Id.

                Cause and Prejudice – and Fundamental Miscarriage of Justice –
                            As Ways to Overcome Procedural Bar

       Whether a petitioner’s claims are procedurally defaulted or procedurally barred, the way

he may overcome these barriers is the same. First, he can overcome the procedural default or bar

by showing cause for it – and actual prejudice from its application. To show cause, a petitioner

must prove that an external impediment (one that could not be attributed to him) existed to

prevent him from raising and discussing the claims as grounds for relief in state court. See

                                                - 13 -
United States v. Flores, 981 F.2d 231 (5th Cir. 1993). To establish prejudice, a petitioner must

show that, but for the alleged error, the outcome of the proceeding would have been different.

Pickney v. Cain, 337 F.3d 542 (5th Cir. 2003). Even if a petitioner fails to establish cause for his

default and prejudice from its application, he may still overcome a procedural default or bar by

showing that application of the bar would result in a fundamental miscarriage of justice. To

show that such a miscarriage of justice would occur, a petitioner must prove that, “as a factual

matter, that he did not commit the crime of conviction.” Fairman v. Anderson, 188 F.3d 635, 644

(5th Cir. 1999) (citing Ward v. Cain, 53 F.3d 106, 108 (5th Cir. 1995)). Further, he must support

his allegations with new, reliable evidence – that was not presented at trial – and must show that

it was “more likely than not that no reasonable juror would have convicted him in light of the

new evidence.” Fairman, 188 F.3d at 644 (citations omitted).

        In this case, Mr. Keel failed to timely appeal the MDOC ARP’s decision in ARP Number

CMCF-17-2309, but he attempted to appeal the Yalobusha County Circuit Court’s denial of his

“Motion to Correct-Modify Sentence.” See Exhibit P. The Mississippi Supreme Court, however,

dismissed the appeal for failure to pay the filing fee and the costs of the appeal. See Exhibit T. In

failing to pay the costs of his appeal, he did not properly present his allegations challenging the

computation of his sentence from Yalobusha County to the Mississippi Supreme Court. As such, the

state courts have not had a full opportunity to consider any constitutional issues. Mr. Keel’s claims are

thus procedurally defaulted for purposes of federal habeas corpus review and should be dismissed

with prejudice. See O’Sullivan v. Boerckel, 526 U.S. 838 (1999) (citing Coleman v. Thompson, 501

U.S. 722, 731-32 (1991)).

        Mr. Keel has not shown “cause” for failing to present his claims to the Mississippi Supreme


                                                  - 14 -
Court. As such, he has not satisfied the “cause and prejudice” test, and the court may not reach of the

merits of his claims despite his procedural default. He has not shown that an external impediment

prevented him from properly appealing the circuit court’s denial of his “Motion to Correct-Modify

Sentence.” See United States v. Flores, 981 F.2d 231 (5th Cir. 1993). Absent a showing of “cause,” the

court need not consider whether Mr. Keel would suffer actual prejudice from applying the default.

Martin v. Maxey, 98 F.3d 844, 849 (5th Cir. 1996).

        Certainly no “fundamental miscarriage of justice” would occur if the court does not consider

the merits of Mr. Keel’s claims because he has not shown that “as a factual matter … he did not

commit the crime of conviction.” Fairman v. Anderson, 188 F.3d 635, 644 (5th Cir. 1999) (citing Ward

v. Cain, 53 F.3d 106, 108 (5th Cir. 1995)). He has not supported his allegations with new, reliable

evidence that was not presented at trial and must show that it was “more likely than not that no

reasonable juror would have convicted him in light of the new evidence.” Fairman, 188 F.3d at 644

(citations omitted). See Martin, 98 F.3d at 849 (citing Sawyer v. Whitley, 505 U.S. 333 (1992)).

Indeed, he has not even argued that he is innocent of the crimes of conviction – only that MDOC

personnel have miscalculated his sentence.

        Both the MDOC grievance personnel and the Yalobusha County Circuit Court have repeatedly

reviewed and decided these issues. Mr. Keel has not presented any new, reliable evidence to support

his claims; he merely restates his previous arguments. For these reasons, Mr. Keel’s petition for a writ

of habeas corpus should be dismissed with prejudice as procedurally defaulted.




                                                 - 15 -
                                              Conclusion

        For the reasons set forth above, the instant petition for a writ of habeas corpus will be

dismissed as procedurally defaulted, and, in the alternative, denied on the merits. A final judgment

consistent with this memorandum opinion will issue today.


        SO ORDERED, this, the 4th day of March, 2019.


                                                           /s/ Neal Biggers
                                                           NEAL B. BIGGERS
                                                           SENIOR U. S. DISTRICT JUDGE




                                                  - 16 -
